Citation Nr: 9912245	
Decision Date: 04/30/99    Archive Date: 05/12/99

DOCKET NO.  96-20 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increase in the 30 percent rating for 
anxiety neurosis and/or post-traumatic stress disorder (PTSD) 
from April 15, 1995 to January 11, 1996.

2.  Entitlement to a compensable rating for binaural high 
frequency sensorineural hearing loss.

3.  Disagreement with the compensable rating assigned for 
essential tremor.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
December 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
disability rating over 10 percent for anxiety neurosis, 
(suggested as chronic post-traumatic stress disorder), denied 
entitlement to a compensable evaluation for binaural high 
frequency sensorineural hearing loss, granted and assigned 
noncompensable evaluations for essential tremor and status 
post right tympanic membrane perforation and repair, and 
denied entitlement to service connection for hypertension.  
The RO in October 1995 found that the tremor was due to the 
medication for the anxiety disorder and granted service 
connection on a secondary basis.  The notice of disagreement 
as to the denial of a rating in excess of 10 percent for 
anxiety neurosis, the assignments of noncompensable 
evaluations for essential tremor and binaural high frequency 
sensorineural hearing loss, and as to the denial of service 
connection for hypertension, was received in January 1996.  A 
statement of the case was issued in March 1996. A  
substantive appeal was received in May 1996.

By rating decision in May 1996, the RO granted a 30 percent 
evaluation for anxiety neurosis and/or PTSD, effective 
January 11, 1996, a 100 percent evaluation under 38 C.F.R. § 
4.29 effective March 1, 1996, and a 100 percent (schedular) 
evaluation from April 1, 1996.

The Board remanded the case in June 1997.

By rating action in December 1997, the RO assigned a 30 
percent evaluation for anxiety neurosis and/or PTSD, 
effective from April 15, 1995 and the 100 percent schedular 
evaluation was assigned effective from January 11, 1996.  
Therefore the issue in appellate status regarding the 
increased rating for anxiety reaction and/or PTSD became as 
stated in issue number 1 on the front page of this remand.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that by the December 1997 rating action, the 
RO denied entitlement to eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.  The 
veteran was notified of those determinations and of his 
appellate rights by letter dated that same month.  The 
veteran has not submitted a notice of disagreement as to 
those determinations and those issues are not in appellate 
status.

The Board also notes the veteran originally requested a 
hearing before a local hearing officer in an "Appeal to Board 
of Veterans' Appeals" (VA Form 9) received in May 1996.  In 
August 1996, the veteran submitted a statement indicating his 
wish to cancel his scheduled hearing.


FINDINGS OF FACT

1.  For the period from April 15, 1995 to January 11, 1996, 
the veteran's service-connected anxiety neurosis and/or PTSD 
was manifested by complaints of nightmares, anxiety, some 
social isolation and inability to concentrate without 
hallucinations or delusional thinking.  He was able to work; 
the disability during that period was productive of no more 
than definite social and industrial impairment.

2.  The veteran's service connected bilateral hearing loss is 
manifested by average pure tone thresholds at 1,000, 2,000, 
3,000, and 4,000 Hertz of 38 decibels in the right ear and 42 
decibels in the left ear, with speech discrimination ability 
of 96 percent each ear; the veteran has level I hearing in 
both ears.

3.  The veteran's claim for service connection for 
hypertension is  not accompanied by any competent medical 
evidence to support that claim.

4.  The veteran's claim for service connection for 
hypertension is not plausible.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's anxiety neurosis and/or PTSD for the period from 
April 15, 1995 to January 11, 1996 have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, Code 9411 
(1996).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Code 6100 (1998).

3.  The appellant's claim for entitlement to service 
connection for hypertension is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  A finding of a well grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The Board finds that the 
veteran's claims for increased ratings for service connected 
anxiety neurosis and/or PTSD and bilateral hearing loss are 
well-grounded.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to an increase in the 30 
percent rating for anxiety neurosis 
and/or post-traumatic stress disorder 
(PTSD) from April 15, 1995 to January 11, 
1996.

A November 1971 rating action the RO granted service 
connection for anxiety neurosis, effective from December 19, 
1970, on the basis of the service medical records showing 
treatment during service for a transient anxiety reaction 
following being kicked in the face.  A 10 percent evaluation 
was assigned on the basis of the March 1971 VA examination 
which included a diagnosis of anxiety neurosis, moderate 
degree of severity.

The veteran submitted a claim for an increased rating for 
anxiety neurosis which was received at the RO on May 19, 
1995.  

Received in June 1995 are private medical records dated from 
January 1991 to May 1995.  In May 1995, the veteran reported 
nightmares, inability to sleep, and that he hadn't been 
leaving the house.  The assessment was anxiety disorder.  On 
a follow-up visit in May 1995, the veteran reported that he 
was doing much better and wanted to go back to work.  It was 
noted that he was sleeping better.  

On VA examination in June 1995, the veteran reported that he 
had not had any psychiatric treatment for at least 20 years, 
but was being treated with psychotropic medications by his 
local doctor.  He reported that he had just made an 
appointment to go to the VA outreach clinic.  He indicated 
that he had an increase in nightmares and anxiety that he had 
been experiencing over the previous several months.  The 
veteran reported that he had fortified his home, had trained 
guard dogs, a billy club and knives, which he kept close by 
in case of an attack or robbery.  He indicated that he spent 
much time in the forest and his social life consisted of one 
close friend.  He reported a "black out" at work and an 
attack of vertigo.  He indicated that he ruminated about 
Vietnam experiences and had nightmares.  On mental status 
examination, he was oriented to time, place, person and 
situation.  He spoke logically and coherently without any 
pressure of speech or tangentiality.  His affect was sad.  He 
denied suicidal ideation and auditory or visual 
hallucinations.  There was no evidence of outright delusional 
thinking, but the examiner noted that the veteran was 
extraordinarily suspicious and quite anxious about the safety 
of his home, himself and his family.  The veteran reported 
decrease in ability to concentrate and to pay attention to 
work in the previous several months.  There was no evidence 
of gross cognitive deficit or organicity.  Judgment was fair 
and insight was poor.  The examiner noted that the veteran 
isolated himself but maintained a good relationship with his 
wife and family.  The veteran reported that he did not have 
any difficulties on the job with his co-workers.  The 
examiner concluded that the diagnosis was anxiety neurosis 
but that the veteran actually suffered from PTSD and that 
psychiatric impairment was mild, occasionally moderate.  It 
was concluded that vocational impairment was mild.

Records received from the Office of Personnel Management 
regarding the veteran's employment at the United States Post 
Office shows that he retired in July 1996.  In An April 1996 
Statement of Disability, the veteran reported that he was 
unable to work due to residuals of a stroke and severity of 
PTSD symptoms.  An April 1996 Supervisor's Statement noted 
the veteran's inability to comprehend and that he was 
extremely slow.  

As noted above, in a December 1997 rating action, the RO 
assigned a 30 percent evaluation for anxiety neurosis and/or 
PTSD, effective from April 15, 1995 and the 100 percent 
schedular evaluation was assigned effective from January 11, 
1996.

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  Primarily, it was rated on the basis of the 
degree to which psychoneurotic symptoms impaired the 
veteran's social and industrial ability.  Id.  Under this 
version of Diagnostic Code 9411, a 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent disability rating is warranted for 
PTSD if the veteran's "ability" to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the veteran's reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
if the veteran's ability to establish and maintain effective 
or favorable relationships with people is severely impaired 
and the veteran's psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the veteran's ability to obtain or retain employment.  In 
order to warrant a 100 percent disability rating, it must be 
shown that the attitudes of all the veteran's contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
The veteran must be demonstrably unable to obtain or retain 
employment. 

In Hood v. Brown, 4. Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite".  38 
U.S.C.A. § 7104(c).  In Johnson v. Brown, 7 Vet. App. 95 
(1994), the Court held that any one of the criteria in 
Diagnostic Code 9411 is a separate and independent basis for 
an award of a total disability rating.

Effective November 7, 1996, the regulations under which PTSD 
is rated were updated. PTSD is now rated under new criteria 
codified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  61 Fed. 
Reg. 52,695 (1996).  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In Rhodan v. West, 12 
Vet. App. 55 (1998), the Court held that in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply November 7, 1996, 
as the effective date of the revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Court held that for any 
date prior to November 7, 1996, the Board could not apply the 
revised mental disorder rating schedule to a claim.  The 
Board finds that the criteria in effect after November 7, 
1996 are not for application in this case because the only 
period for consideration is from April 1995 to January 1996.

After a full review of the record, including the contentions 
of the veteran, the Board concludes that an evaluation in 
excess of 30 percent for anxiety neurosis and/or PTSD from 
April 15, 1995 to January 11, 1999 is not warranted.  The 
medical evidence of record shows that in May 1995, the 
veteran was seen for complaints of nightmares and inability 
to sleep and on follow-up visit he indicated that he was 
doing better.  The May 1995 VA examination report shows that 
the veteran was somewhat isolated, but that he had a good 
relationship with his family and one close friend.  That 
report indicates that he was working, but that he reported 
diminished concentration.  At that time, the veteran 
indicated that he was not having difficulties with his co-
workers.  Employment records show that the veteran retired in 
July 1996 but there is no evidence that he was unable to work 
during the period in question.  The examiner concluded that 
the veteran's psychiatric impairment was at most occasionally 
moderate and that vocational impairment was mild.  The Board 
finds that the evidence does not show more than definite 
social and industrial impairment which is reflected by the 
current rating of 30 percent from April 15, 1995 to January 
11, 1996.  The Board concludes that the evidence does not 
show either considerable social or industrial impairment 
which would warrant a 50 percent rating during the period in 
question. 

2.  Entitlement to a compensable rating 
for binaural high frequency sensorineural 
hearing loss.

On VA audiological evaluation in June 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
70
LEFT
20
20
20
50
80

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the Audiometric 
examination report to the applicable rating tables. 38 C.F.R. 
§§ 4.85, 4.87, Tables VI and VII (1998).  It should be 
emphasized that "assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
Audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under the current schedular criteria for the evaluation of 
hearing loss, the determination of the degree of impairment 
is based on the results of controlled speech discrimination 
tests together with the average hearing threshold as measured 
by pure tone audiometry in the frequencies of 1,000, 2000, 
3000, and 4000 hertz. The rating schedule establishes 11 
levels of auditory acuity, designated from I, for essentially 
normal hearing, to level XI, for profound deafness. As 
service connection is in effect for defective hearing in both 
ears, the level of impairment of each ear is determined and 
then a rating is determined by comparing the level of 
impairment of both ears. 38 C.F.R. §§ 4.85, 4.87, Codes 6100-
6110 (1998).

While the Board recognizes that the veteran does have some 
hearing loss, findings from the most recent VA audiological 
examination in June 1995 did not show that his hearing loss 
is so severely disabling as to warrant a compensable rating 
under the above cited criteria.  There is no other more 
recent private or VA medical evidence regarding the veteran's 
hearing loss.  Significantly, the June 1995 examination 
revealed a pure tone threshold average of 38 decibels in the 
right ear and 42 decibels in the left ear at the frequencies 
tested; speech discrimination ability was 96 percent in both 
ears. Under the applicable criteria, these findings translate 
to a numeric designation of I for each ear.  Thus, a 
noncompensable evaluation is warranted.  38 C.F.R. Part 4, 
Code 6100.

In light of the foregoing, the Board finds that application 
of the rating schedule to the numeric designation in both 
ears does not permit the assignment of a compensable 
evaluation.

3.  Entitlement to service connection for 
hypertension.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claim is not well-grounded.

The service medical records are completely negative for 
complaints, findings or diagnoses of hypertension during 
service.  On entrance examination in June 1967, blood 
pressure reading was 126/72.  On separation examination in 
December 1970, blood pressure was recorded as 126/58.

On VA examination in March 1971, blood pressure was recorded 
as 110/74.  There were no findings or a diagnosis of 
hypertension on that examination.  

Private treatment records dated from January 1967 to May 1995 
show blood pressure readings of 120/60 in September 1981, 
130/80 in January 1983 and 140/120 in February 1985.  An 
elevated blood pressure reading of 130/90 was noted in March 
1993.  Elevated blood pressure readings were also noted in 
April and May 1994.  

On VA examination in June 1995, the veteran reported that he 
came out of service with a tremor and that he began seeing a 
physician many years earlier for hypertension.  The diagnoses 
included hypertension.

VA hospital summaries dated in January and March 1996 note a 
diagnosis of hypertension.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service. 38 U.S.C.A. §1110 (West 
1991).  Where the veteran served 90 days or more during a 
period of war or after December 31, 1946 and cardiovascular-
renal disease, including hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998). 
The Court has held that in order for a claim for service 
connection to be well-grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board concludes that the claim for entitlement to service 
connection for hypertension is not well-grounded.  The 
evidence does not show that hypertension had its onset during 
active service or was manifested to a compensable degree 
within one year after discharge from active service in 
December 1970.  In his May 1995 claim, the veteran asserted 
that hypertension was first diagnosed in 1991 by Dr. Stegman 
and that the doctor indicated that the hypertension condition 
may have existed earlier but may have been misdiagnosed.  The 
private medical records of the treatment by Dr. Stegman are 
of record and do not contain any opinion linking the current 
hypertension to the veteran's service.  Nor is there any 
evidence in those records to establish a diagnosis of 
hypertension within one year following discharge from active 
service.  The Board concludes that the second prong of Caluza 
has not been satisfied because there is no competent medical 
evidence of record showing either the onset of hypertension 
in service or that it was manifested to a degree of 10 
percent within one year following discharge in 1970.  Because 
there is no competent medical evidence relating the current 
hypertension to the veteran's service, the third prong of 
Caluza has not been met with regard to the claim. 

The only opinion that has linked hypertension with the 
veteran's active service are his own allegations.  However, 
lay evidence is inadequate to establish a medical nexus 
between the currently shown hypertension and the veteran's 
service.  The Court has held that lay persons are competent 
to testify as to what they actually observed and what is 
within the realm of their personal knowledge. Layno v. Brown, 
6 Vet. App. 465 (1994).  However, the Court has also held 
that lay testimony is not competent to prove a matter 
requiring medical expertise.  Grottveit v. Brown, 5. Vet. 
App. 91 (1993).  The veteran is not medically trained and is 
not competent to testify as to the etiology of hypertension. 
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the lay evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
claim is not well grounded as it lacks plausibility.

ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
neurosis and/or PTSD for the period from April 15, 1995 to 
January 11, 1996 is denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Service connection is in effect for essential tremor of the 
hands, arms and head, secondary to medications or the anxiety 
disorder, evaluated as noncompensable under Diagnostic Code 
8199.  The Board notes that the evidence includes a March 
1996 VA hospital summary which shows that the veteran 
suffered a mild stroke in his right hemisphere causing caused 
left sided weakness in both his arm and leg.  On VA 
examination in July 1995, a very fine diffuse tremor was 
noted and the diagnosis was tremor, possibly secondary to 
anxiety disorder or medications.

Pursuant to the Board's June 1997 remand, additional VA 
treatment records were obtained and associated with the 
claims folder.  A March 1997 VA outpatient record indicated 
that the veteran was seen for assessment of recent symptoms 
of nausea, vomiting and loss of bowel control which had 
resolved after discontinuance of medications.  It was noted 
that he had neurological symptoms since a stroke and that he 
had a previous tremor treated with nadolol.  A May 1997 
psychiatry progress noted indicated that the veteran reported 
that he was unable to do written work due to difficulties 
resulting from the cerebral vascular accident.  

The appellant's service-connected tremor is currently rated 
as noncompensable pursuant to Diagnostic Code 8199.  Where 
the particular disability for which the veteran has been 
service connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical location and 
symptomatology, are closely analogous.  See 38 C.F.R. 
§§ 4.20, 4.27.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  The Board finds that the veteran's tremor should 
be evaluated under Diagnostic Code 8103, pertaining to 
convulsive tic.  Under that code, severe manifestations 
warrant a 30 percent rating, moderate manifestations a 10 
percent rating, and mild a noncompensable rating.  

The Board concludes that the medical evidence of record in 
inadequate to evaluate the service connected essential 
tremor.  Since the May 1995 VA examination, the veteran has 
complained of increased disability as shown in the VA 
treatment records and it is unclear from the record what the 
current status of the service-connected tremor is.  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991). Moreover, 38 C.F.R. § 4.2 
provides that, if a diagnosis is not supported by the 
findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.

The veteran has expressed disagreement with the initial 
noncompensable evaluation assigned for the service connected 
essential tremor following the grant of service connection in 
October 1995.  Recently, the Court noted that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
service connected essential tremor from 
August 1997 to the present.  Where 
appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain copies of all identified treatment 
records of the veteran which are not 
currently in the file, including both 
private and VA records and associate them 
with the claims folder.  Even if the 
veteran does not respond to the foregoing 
inquiry the RO should obtain all VA 
treatment records of the veteran which 
are not currently in the file and add 
them to the file.

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
neurologic examination to determine the 
nature and extent of his service 
connected essential tremor.  Such tests 
as the examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
comment upon the effects of the veteran's 
service connected disability on ordinary 
activity and on how the disability 
impairs him functionally.  The RO should 
provide the examiner with the rating 
criteria of Diagnostic Code 8103 and 
examiner should state for the record 
whether the service connected essential 
tremor is mild, moderate or severe, based 
upon the frequency, severity and the 
muscle groups involved.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result 
of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 


